Citation Nr: 0533964	
Decision Date: 12/16/05    Archive Date: 12/30/05

DOCKET NO.  04-30 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for residuals of a cold 
injury to the left hand.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from December 1952 to 
December 1954.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2004 rating decision of the Regional 
Office (RO) that denied the veteran's claim for service 
connection for residuals of a cold injury to the left hand.  


FINDINGS OF FACT

There is no competent medical evidence that establishes that 
any residuals of a cold injury to the left hand are related 
to service.  


CONCLUSION OF LAW

Residuals of a cold injury to the left hand were not incurred 
in or aggravated by active service.  38 U.S.C.A. §§ 1110, 
1154 (West 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Duty to notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

VA satisfied its duty to notify by means of a June 2003 
letter from the RO to the appellant.  The letter informed him 
of what evidence was required to substantiate the claim and 
of his and VA's respective duties for obtaining evidence.  
The veteran was also asked to submit evidence and/or 
information in his possession to the AOJ.  As the VCAA letter 
was issued prior to the January 2004 initial adjudication of 
the claim, its timing is consistent with the holding in 
Pelegrini.

Duty to assist

With regard to the duty to assist, the claims file contains 
private medical records, and a statement from the veteran's 
private physician.  The RO sought to procure any service 
medical and personnel records that might be available, but 
these efforts were unsuccessful.  In this regard, it is noted 
that the RO requested that the National Personnel Records 
Center provide the service personnel and medical records, as 
well as any records from the Surgeon General's office.  
However, the response received from the National Personnel 
Records Center was that the veteran's service personnel and 
medical records were fire related and that the records were 
not available.  The only record obtained was not pertinent to 
the veteran's claim.  Accordingly, another attempt to procure 
the service personnel and/or medical records would serve no 
useful purpose.  A remand is inappropriate where there is no 
possibility of any benefit flowing to the veteran.  Soyini v. 
Derwinski, 1 Vet. App. 540 (1991).  

The appellant has been afforded the opportunity to testify at 
a hearing at the VA.  The Board has carefully reviewed the 
appellant's statements and concludes that he has not 
identified further evidence not already of record.  The Board 
has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the appellant's claim.  Based on the 
foregoing, the Board finds that all relevant facts have been 
properly and sufficiently developed in this appeal and no 
further development is required to comply with the duty to 
assist the appellant in developing the facts pertinent to his 
claim.  Essentially, all available evidence that could 
substantiate the claim has been obtained.  There is no 
indication in the file that there are additional relevant 
records that have not yet been obtained.

Legal criteria and analysis 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
wartime service.  38 U.S.C.A. § 1110.

In each case in which a veteran is seeking service connection 
for a disability, due consideration shall be given to the 
places, types, and circumstances of such veteran's service as 
shown by such veteran's service record, the official history 
of each organization in which the veteran served, such 
veteran's medical records, and all pertinent medical and lay 
evidence.  38 U.S.C.A. § 1154(a).

As noted above, the veteran's service personnel and medical 
records are not available.  In cases such as these, the VA 
has a heightened duty to explain its findings and conclusions 
and to consider carefully the benefit of the doubt rule.  
Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992); O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's analysis 
of the veteran's claim was undertaken with this duty in mind.  
The case law does not, however, lower the legal standard for 
proving a claim for service connection but rather increases 
the Board's obligation to evaluate and discuss in its 
decision all the evidence that may be favorable to the 
veteran.  Russo v. Brown, 9 Vet. App. 46 (1996).  

The evidence supporting the veteran's claim consists of his 
statements describing his cold injury in service and a letter 
from his private physician.  The Board notes that the veteran 
testified before the undersigned that during basic training 
at Fort Leonard Wood, he developed frostbite from being 
exposed to very cold conditions while on the rifle range.  He 
asserted that his hand swelled and that he was told that he 
had first and second degree frostbite.  He claimed that his 
hand remained wrapped for three to four weeks.  

Private medical records show that the veteran was seen in 
October 2003 and the assessments included "Raynaud."

In a statement dated in April 2004, a private physician 
related that the veteran had been under his care for a few 
years for multiple medical problems.  He noted that the 
veteran complained of severe pain in the tips of the fingers 
of both hands and that the veteran had attributed the 
symptoms to a cold injury in service.  The physician 
indicated that the veteran had Raynaud's phenomenon.

The evidence against the veteran's claim consists of the fact 
that there is no clinical evidence in the record that the 
veteran received any treatment for a cold injury for many 
years after service, and there is no competent medical 
evidence to link Raynaud's phenomenon to service.  It is 
significant to point out that even the veteran's physician, 
while noting the presence of this condition, only said that 
the veteran claimed it was due to service.  The doctor made 
no such conclusion.  Even if the Board were to assume that 
the veteran sustained some cold injury to the left hand in 
service, the absence of clinical evidence of any residuals 
for nearly 50 years following service, and the lack of any 
competent medical evidence that relates his current 
disability to service, are of greater probative value than 
the veteran's allegations regarding the etiology of his 
disability.  The Court has held that if the determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence is required.  Grottveit v. Brown, 
5 Vet. App. 91 (1993).  Thus, the veteran's lay assertions to 
the effect that any current cold residuals of the left hand 
are related to service are neither competent nor probative of 
the issue in question.  The Board concludes, accordingly, 
that the preponderance of the evidence is against the claim 
for service connection for residuals of a cold injury to the 
left hand.


ORDER

Service connection for residuals of a cold injury to the left 
hand is denied.



____________________________________________
U. R. POWELL 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


